United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-10578
                          Conference Calendar


EDWIN BERNARD PERKINS,

                                           Plaintiff-Appellant,

versus

GARY JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; MAC SPRINGFELLOW, Chairman, Texas
Department of Criminal Justice; JOHN CORNYN, Attorney General of
Texas,

                                           Defendants-Appellees.


                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:01-CV-1762-R
                          --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edwin Bernard Perkins, Texas inmate # 699746, has filed a

motion in this court to proceed in forma pauperis (“IFP”) in the

appeal of the denial of his motion to reinstate his civil rights

complaint.     In the belief that his May 14, 2004, notice of appeal

was not effective, Perkins filed a “Motion to Relinquish Appeal.”

Because Perkins’s May 14, 2004, notice of appeal is effective, we



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10578
                                 -2-

DENY as unnecessary the “Motion to Relinquish Appeal.”        See FED.

R. APP. P. 4(a)(4)(B)(i).

     The district court dismissed Perkins’s complaint without

prejudice under FED. R. CIV. P. 41(a) pursuant to Perkins’s

motion for voluntary dismissal, and it denied his motion to

reinstate the complaint.    The district court certified that,

pursuant to 28 U.S.C. § 1915(a)(3) and FED. R. APP. P. 24(a)(3),

Perkins’s appeal of the denial of the motion to reinstate was not

taken in good faith.

     In his IFP motion, Perkins argues that the district court

erred in refusing to reinstate his complaint.    He contends that

the statute of limitations will bar him from pursuing some of his

claims.   Perkins states that he delayed in moving to reinstate

his complaint because he was under a legal disability, and he

contends that he has acted in good faith and that the defendants

would not be prejudiced were the complaint reinstated.

     Under FED. R. CIV. P. 41(a), the voluntary dismissal of an

action completely terminates the litigation, without further

order by the district court.    See Long v. Bd. of Pardons and

Paroles of Texas, 725 F.2d 306, 306 (5th Cir. 1984).     “A

voluntary dismissal without prejudice leaves the situation as if

the action had never been filed.    After a dismissal the action is

no longer pending in the court and no further proceedings in the

action are proper.”    Id. at 307 (internal quotation marks and
                           No. 04-10578
                                -3-

citation omitted).   It is not error for a district court to

refuse to reactivate a finally dismissed former action.     See id.

     Perkins has not shown that he will raise a nonfrivolous

issue on appeal or that the district court erred in certifying

that his appeal was not taken in good faith.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).     Accordingly, Perkins’s

motion for leave to proceed IFP is DENIED, and his appeal is

DISMISSED as frivolous.   See Baugh v. Taylor, 117 F.3d 197, 202

n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     Perkins is WARNED

that, if he accumulates three “strikes” pursuant to 28 U.S.C.

§ 1915(g), he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.